                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LA CLINICA DE LA RAZA, et al.,                   Case No. 19-cv-04980-HSG
                                                        Plaintiffs,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                 v.                                       DETERMINING RELATIONSHIP
                                   9

                                  10     DONALD J. TRUMP, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Phyllis J. Hamilton for consideration of whether the case is related to City and County

                                  15   of San Francisco v. U.S. Citizenship and Immigration Services, No. 19-cv-04717.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 8/22/2019

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
